Citation Nr: 1411862	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disability.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to September 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied service connection for a left knee disability.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

In August 2013, the Board requested a specialist's medical opinion in this case from the Veterans Health Administration (VHA).  The opinion was received in October 2013, and the Board sought clarification of the opinion in November 2013.  In December 2013, the Board provided copies of the opinions to the Veteran, and informed him of his right to submit additional evidence or argument within 60 days.  No response has been received.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The competent, credible, and probative evidence does not establish continuity of symptoms related to arthritis of the left knee since service.

3.  Arthritis of the left knee is not shown by competent evidence to have become manifest to a compensable degree during the one-year period following the Veteran's separation from service.

4.  The only competent statement to address the etiology of the Veteran's current left knee disabilities does not support the existence of a medical nexus between those disabilities and service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a left knee disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2009 letter.  Hence, the November 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private medical treatment records, the report of an April 2010 VA examination, and October 2013 and November 2013 opinions from a VHA medical specialist.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran on his behalf.  The Board finds that no additional RO action to further develop the record on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran asserts that his left knee was injured during service in 1958, when the tailgate on a 21/2-ton truck fell open and struck the knee.  He contends his knee was in a bent position, with the leg being supported at the foot, and that the knee took the full force of the tailgate.  He maintains that the knee has bothered and caused him intermittent pain over the years; that he self-treated it with ice packs, aspirin, and Ibuprofen; and that he is now at the point where walking has become difficult.

The Veteran's service treatment records reflect that his lower extremities were found to be normal when he was examined for enlistment in September 1957.

In January 1958, the Veteran complained of flat feet and reported that his left knee was swollen, having been injured in basic training.  He was given an "L2" profile.

In February 1958, the Veteran complained that his feet and left knee were hurting.  On orthopedic consultation in February 1958, it was noted that he had fairly severe, symptomatic flat feet, bilaterally.  It was also noted that he had mild Osgood-Schlatter's disease of the left tibial tubercle, which required no present treatment.  Approximately two days later, the Veteran was placed on a permanent "L3" profile for pes planus.

In May 1958, the Veteran presented for treatment, reporting that he had injured his left leg in a fall approximately five months earlier.  He was treated with an elastic bandage.

In August 1958, it was noted that the Veteran's Osgood-Schlatter's disease was not bothering him, but that he had pain in the left knee at the medial joint line.  On examination, there was tenderness at the joint line and a positive McMurray's test.  The diagnostic impression was peripheral partial detachment of the medial meniscus.  It was noted that the subjective symptoms were not too severe and, therefore, the care provider preferred to postpone surgery to see if the Veteran could live with his symptoms.  The report states, in part, "He will return to us if his symptoms become too aggravating, at which time arthrotomy and meniscectomy will be done."

In January 1959, the Veteran presented for follow-up with complaints of pain to the patellar tendon, just above its insertion into the tibial tubercle.  It was noted that he had previously been diagnosed with pes planus, and was treated with arch supports and put on a permanent profile.  The Veteran reported that he could not wear the arch supports at times because of the discomfort they caused; however, he was not complaining significantly of foot trouble.  He denied having any locking or swelling of his left knee, or any other symptoms which would indicate that there had been significant changes in the previously diagnosed peripheral tear of the medial meniscus.

On examination, the Veteran had tenderness located in the region of the pretibial bursa, which was described as quite mild.  There was no swelling, fullness, redness, or increase in heat.  McMurray's sign was described as negative, although it was noted that there was minimal bulging of the anterior attachment of the medial meniscus upon performance of the McMurray's maneuver.  It was felt that he had a mild pretibial bursitis.  He was started on Prednisone.

When the Veteran was examined for service separation in July 1959, he denied having swollen or painful joints; cramps in his legs; arthritis or rheumatism; lameness; a "trick" or locked knee; and a bone, joint, or other deformity.  Clinically, his lower extremities (other than his feet) were noted to be normal.

After service, the next available records of treatment are dated in September 2005.  Those records reflect, in pertinent part, that magnetic resonance imaging (MRI) of the left knee was interpreted to reveal a medial meniscus tear; a lateral meniscus tear; degenerative joint disease, with a loose body projecting in the knee joint; a 1.5-centimeter ganglion cyst projecting posterior to the posterior cruciate ligament; and small joint effusion.  It was also noted that the distal fibers of the anterior cruciate ligament (ACL) were slightly attenuated, raising the possibility of a partial, old ACL tear; that there was no evidence for an acute or complete tear; and, as it was an equivocal finding, correlation should be made with any instability the Veteran might have.

The Veteran was examined for VA compensation purposes in April 2010.  He reported that he injured his left knee during service when it was struck by a falling tailgate on a truck.  He also reported that he had worked as a firefighter for 32 years, having retired in 1992.  With the exception of an MRI in 2005, he denied having received any relevant treatment for his knee after service.

On examination, it was noted that the Veteran had left knee pain, with pain on motion, and that he was able to walk less than a mile.  It was also noted that there was a quarter-size bony prominence at the intercondylar eminence, but no bumps consistent with Osgood-Schlatter's disease.  The knee was noted to be stable.

Following examination of the Veteran, and review of the claims file, the examiner (an advanced registered nurse practitioner) indicated that she was unable to provide an opinion as to whether it was at least as likely as not (e.g., whether it was 50 percent or more probable) that the Veteran's current left knee disability (described by the examiner as degenerative joint disease (DJD)) was related to service "without resorting to speculation."  The examiner noted that the Veteran's examination at service separation was negative for a knee condition, and that the Veteran thereafter worked as a firefighter for 32 years.  She stated, "It is somewhat doubtful that the knee condition in service was chronic to allow him to perform gainful employment as a firefighter for many years and still passed the rigorous physical expected as a firefighter."  With respect to the 2005 MRI report reflecting the presence of an old tear and severe DJD, the VA examiner observed only that "there was no medical documentation to provide evidence of continuity and chronicity of the condition from service."

No clear explanation was given for the examiner's apparent conclusion that the etiological relationship between the partial meniscus detachment noted in service and the meniscal tears subsequently noted on MRI in 2005 was nothing more than "speculative."  Hence, the Board referred the case to a VHA medical specialist for another opinion.  The specialist was asked whether, with respect to each of the left knee disabilities identified on MRI in 2005, and on VA examination in April 2010, it was at least as likely as not (i.e., there a 50 percent or greater probability) that the disability had its onset in service, or was otherwise medically related to service.

In October 2013, the VHA medical specialist (Section Chief, Orthopaedic Surgery, VA New Jersey Healthcare System) stated that, after reviewing the Veteran's claims folder, she was not able to provide an answer to the question posed.  The specialist stated:

The prior [April 2010] VA reviewer concluded that she was unable to provide an opinion as to whether the Veteran's current knee disability was related to service without resorting to speculation.  I feel the same way.  I cannot say with the certainty you require (50% or greater chance of probability) that the patient's knee degenerative arthritis is due to his time in the service.

In November 2013, the Board sought clarification from the VHA medical specialist with respect to the basis for her conclusion.  Later that month, the specialist stated, in pertinent part:

I reviewed the file of [the appellant] and have already opined that I [am] not able to provide the answer to the question . . . posed as to whether the Veteran's current knee disability was related to service without resorting to speculation.

The reason I cannot state with certainty that the appellant's claim is or is not related to his service-related knee injury is that there is no advanced imaging (MRI) to review.  A meniscus tear is clearly seen on an MRI and not an x-ray and there is no MRI from the time of his service.  I exhausted the limited resources I have been given from that time (medical records) and there is nothing further to review.  Since I did not examine the veteran's knee back then, I have no way to concur with or refute the exam of the provider.  The information I would need (advanced radiographic imaging) is not available for this veteran.

I cannot say with the certainty you require (50% or greater chance of probability) that the patient's knee degenerative arthritis is due to his time in the service.

After a full review of the record, including service records, reports of post-service medical treatment and examination, the opinions from the VHA medical specialist, and statements by the Veteran, the Board finds that service connection for a left knee disability is not warranted.

At the outset, the Board notes that arthritis of the left knee is not shown by competent evidence to have become manifest to a compensable degree during the one-year period following the Veteran's separation from service.  As such, arthritis of the knee cannot be presumed to have been incurred in service.

Further, the only statement by a competent professional to address the etiology of the Veteran's current left knee disabilities (to include degenerative joint disease) does not support the existence of a medical nexus between those disabilities and service.  The VHA medical specialist had the benefit of review of the clinical evidence of record, to include service records and post-service clinical evidence, as well as the history reported by the Veteran.  As noted, the specialist has opined, in effect, that it is not possible to conclude, without resort to speculation, that it is even 50 percent probable that there is a medical nexus, or relationship, between a current left knee disability and service.  The specialist has provided a rationale to support her conclusion(see Jones v. Shinseki, 23 Vet. App. 382 (2010)), and there is no medical evidence or opinion of record contradicting the specialist's conclusion, or otherwise suggesting such a relationship.  The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, arthritis is among the disabilities diseases listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker, supra.  In this case, however, the Veteran has not asserted that he has experienced continuity of symptoms since service; rather, his statements suggest that he has had problems with his left knee intermittently.  Indeed, he has reported receiving no treatment for the knee between 1959 and 2005.  Moreover, as noted above, the only competent and persuasive medical evidence on the question does not support the existence of a medical nexus between arthritis (or other disabilities of the left knee) and service.

Furthermore, to whatever extent that assertions by the Veteran are being advanced to actually establish that there exists a medical relationship between current left knee disability and service, such attempt must fail.  The question of whether and to what extent the current disabilities of his left knee, including the meniscal tears noted in 2005, are related to the partial meniscal detachment noted in service, is complex in nature.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of his current left knee disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value.  Accordingly, the Veteran can neither support his claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board concludes that the claim for service connection for the left knee disabilities at issue must be denied.  In reaching the decision to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  Unfortunately, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


